 WESTERN ELECTRIC CO.195Western Electric Company,Inc. and Local 6396, Com-municationsWorkers of America,AFL-CIO. Case14-CA-6892August 1, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn March 23, 1973, Administrative Law Judge Eu-gene George Goslee issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a supporting brief, and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge and toadopt his recommended Order.ny, Inc., hereinafter called the Respondent. The issuesraised by the pleadings in this case relate to whether or notthe Respondent violated Section 8(a)(l) of the NationalLabor Relations Act, as amended, by conduct hereinafterspecified. At the conclusion of the hearing all parties waivedoral argument, but briefs have been received from all par-ties, and the briefs have been duly considered.Upon the entire record in this proceeding, and from myobservation of the testimony and demeanor of the witness,I hereby make the following:FINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTThe Respondent is engaged in the manufacture,sale, anddistribution of electric parts and maintains a principal officeand place of business at Ballwin, Missouri, as well as awarehouse facility at St. Louis, Missouri. During the 12-month period ending June 30, 1972, the Respondent pur-chased goods and materials valued in anamount in excessof $50,000, which were delivered to its Ballwin, Missouri,plant directly from sources situated outside the State ofMissouri. The complaintalleges,the answer admits, and Ifind that the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.ChairmanMiller and MemberFanning findthe conclusionsof the Ad-ministrativeLaw Judge fully supported by the fact that the Respondentterminated the interviewswithout furtherado when theemployees involvedrefused toanswer anyquestions without a union representativepresent Theytherefore finditunnecessary to pass upon so much of the decision of theAdministrative Law Judgeas theorizesthat the employeeshad no reasonablegrounds to fear that the interviewswould adverselyaffect theiremploymentstatusMember Penello concurs with his colleagues in dismissing the 8(a)(1)allegations because it is clear fromthe record that Respondent was merelyconducting investigative ratherthan disciplinaryinterviewsSeeWesternElectric Company, Hawthorne Works,198 NLRB No82, National Can Corpo-ration,200 NLRB No 156, In. 3, andJ Weingarten, Inc,202 NLRB No 69,In 2DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge: Thiscase cameon to be heard before me on November 9, 1972,upon a complaint I issued by the Western Electric Compa-iThe complaint in this proceeding was issued on July 25, 1972, was amend-Local 6396, Communication Workers of America, AFL-CIO, hereinafter called the Union,is a labor organizationwithin themeaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES ALLEGEDThe complaint alleges and the answer denies that on fourseparate occasions between December 9, 1971, and January19, 1972, the Respondent interfered with, restrained, andcoerced its employees in the exercise of their Section 7 rightsby refusing requests made by four employees for unionrepresentation during the course of interviews conducted bythe Respondent's management officials. The complaint fur-ther alleges, and the answer similarly denies, that the em-ployees interviewed by the Respondent had reasonablegrounds to believe that the subject matter of theinterviewscould adversely affect their employment status.In December 1971, the Respondent commenced the relo-cation of its St. Louis Service Center from Duncan Street to11 I 1Woods Mill Road. As a part of the move certain goodsand materials were moved from storage at 5206 38th Street,identified in the record as the SECO facility, to the newService Center. On December 8, 1971, seven employees,under the supervision of Robert Frey, were engaged in pre-paring materials for transfer from the SECO facility to thenew Center. As a part of the preparatory work the employ-ees wereinstructed by Frey to lower materials from storagebins to the floor, but late in the afternoon it was discovereded on September25, 1972,and is based on a charge filed on June 6, 1972,and amendedon July 12, 1972 Copiesof the charge and amended chargewere served on the Respondenton July 6 and 12, 1972, respectively205 NLRB No. 46 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat some of the materials had apparently been purposefullythrown on the floor and damaged. On the following day,December 9, all seven employees who had worked underFrey's supervision on the previous day were interviewed bythe Respondent's management, in an attempt to discoverwho was responsible for the damage. Included in the sevenemployees was James Reavis and David Anderson, whomthe General Counsel contends were deprived of their Sec-tion 7 rights by the Respondent's refusal to honor theirrequests for union representation at the interviews.James Reavis, a warehouseman and a union steward,testified that after his lunch break on December 9, he re-turned to his work station in the company of another unionsteward, Raymond Ketcherside. The employees were ap-proached by Supervisor Frey, who informed Reavis that hewas wanted in the office of Peter D. Fenner, theRespondent's production manager. Reavis asked if Ketch-erside could accompany him, and Frey replied "Fine."Reavis, accompanied by Ketcherside, was taken by FreytoFenner'sofficewhereDavidYoungberg, theRespondent's warehouse department chief, was also pre-sent. According to Reavis, Fenner stated that managementwas investigating an incident that had taken place at theSECO facility on the previous day, and wanted to ask Reav-is some questions. Youngberg showed Ketcherside somepictures of the damaged materials, and stated that manage-ment wanted to find out who was responsible. At this junc-ture Fenner asked Ketcherside to leave the office, and inresponse to Ketcherside's protest, Fenner also stated that itwas dust part of an investigation and management felt thatthey could ask questions better if the Union were not in-volved.After Ketcherside's departure, Reavis told Fenner that hepreferred not to answer any questionsunlessthe Union waspresent. As Reavis testified, Fenner stated that if he didn'tcooperate it might result in disciplinary action. Some ques-tions were asked by Fenner, however, about the SECO inci-dent, as well as about a prior incident involving a forkliftat which Reavis was present. As Reavis testified on cross-examination, the only questions asked after he voiced hispreference not to answer questions without union represen-tation, was an inquiry as to where he was on the afternoonof December 8, and whether he had heard any noises. Reav-is replied that he was marking cartons and instructing a newrepresentative, and heard no noises. Fenner stated, "I cansee we are getting nowhere with you," and instructed Reavisto return to work. Fenner turned to Supervisor Frey andtold him to summon employee Phil Schneider. Reavis askedif he could remain to represent Schneider, and Fenner said,"No," that it would not be necessary. The recordcontainsno evidence that Reavis was disciplined, or that his employ-ment tenure and status was in any way affected by theinterviewof December 9, or by the SECO incident.Ketcherside confirmed Reavis' testimony that SupervisorFrey approved the request that he accompany Reavis toFenner's office. Ketcherside also confirmed that Fennerasked him to leave the office, with the explanation thatmanagement was only conducting an investigation, and itwas believed that employees would be more cooperative inanswering questions if a union representative was not pre-sent.After he left Fenner's office, Ketcherside called John De-Clue, the vice president of the Union, and informed him ofwhat had happened. DeClue directed Ketcherside to passthe word to employees that they were entitled to representa-tion in interviews by management. Ketcherside compliedand talked to several employees, including David Andersonwhom he found sitting outside Fenner's office.Anderson, a warehouseman, was also working at theSECO facility on December 8, when alleged damage wascaused. On the afternoon of December 9, Supervisor Freyinstructed him to come to the office, and Anderson count-ered with the statement that he wanted a union representa-tive.Anderson did not testify as to what, if anything, Freyreplied, and for the following additional reason I do notcredit Anderson's testimony that he demanded union repre-sentationfrom his supervisor. Anderson testified that hemade the demand of Frey because Ketcherside had in-formed him that he was entitled to a union representativeif he was called to the office for an interview. Ketcherside'stestimony, as corroborated by Anderson, was that he in-formed Anderson of his alleged right when he found Ander-son waiting outside Fenner's office.Anderson, was called into the office by Fenner andYoungberg, who, according to his testimony, started to askhim questions about the SECO incident. Anderson askedfor a union representative, and was told that it would notbe allowed because management believed that the employ-ees would more fully cooperate without a union representa-tive present. Youngberg asked Anderson to look at somepictures, but Anderson replied that he didn't want to lookat the photographs. Anderson was askedsome questionsabout what had happened at SECO on December 8, but herefused to answer unless he was permitted union representa-tion. According to his testimony, Anderson was asked if heknew what insubordination was, and he replied that he did,but did not intend to answer any questions. When the man-agement representatives returned to questions about theSECO affair, Anderson again refused to answer and wassent back to work.On the following Monday Anderson was terminated ongrounds that he had engaged in an act of sabotageagainstthe Company. Anderson's discharge, for whatevercause, isnot alleged as a violation of the Act in this proceeding, butis pending an arbitration proceedingarisingunder the termsof the collective-bargaining agreement in effect between theUnion and the Respondent.WarehouseChiefYoungbergtestifiedastheRespondent'switnessconcerning the interviews of Reavisand Anderson. Fenner conducted the interview of Reavis,with Youngberg present, and Youngberg conducted the in-terview of Anderson with Supervisor Frey present. As to thecontent of the interviews, Youngberg's version conformsgenerally to the versions prof erred by Reavis and Anderson.Youngberg did relate that at the time of the interviewsmanagementhad no reason to suspect or believe that Reavisor Anderson were implicated in the damage caused at theSECO facility on December 8. Contrary to Reavis, more-over,Youngberg denied that any mention was made ofdiscipline if Reavis failed to cooperate, and he similarlydenied that there was any mention in the interview of a priorincident involving a forklift. As to Anderson, Youngberg WESTERN ELECTRIC CO197also denied that the subject of insubordination was raisedduring the course of Anderson's interview by management.Anderson was discharged for misconduct several days fol-lowing the interview, but, according to Youngberg, the ter-mination was effected on the basis of information suppliedby an eyewitness to the SECO incident, which came to lightafter Anderson's interview. I credit Youngberg's testimonyof the interviews.The record is clear, and the Respondent does not deny,that both Reavis and Anderson requested union representa-tion during the course of their interviews. The Respondentrefused the requests, however, on grounds of its establishedpolicy that employees are entitled to union representationat managementinterviews only when the interviews are fordisciplinary reasons, and not, as in the cases of Reavis andAnderson, where the interviews are solely for investigatoryreasons.Under current Board law, an employee's right to be repre-sented by his union at an interview conducted in the pres-ence of management officials no longer turns on the test ofwhether the interview is conducted for investigatory rea-sons, or for the purpose of meting out discipline. As decid-ed by a majority of the Board inQuality Manufacturing 3anemployee called into an interview by managementis enti-tledtothesafeguardofhiscollective-bargainingrepresentative's presence, or, alternatively, may choose toforego the interview, if he has reasonable ground to fear thatthe interview will adversely affect his continued employ-ment. As established in theQualitycase, the "reasonableground" test is to be measured by objective standards underall the circumstances present in each separate case.In reply to the General Counsel's questionas to his pur-pose in asking for union representation at the December 9interview,Reavis testified:Itwasfelt that being called into the office and askingme a bunch of questions I could damage my job insome way orjust felt that I should have one there. Theymay say something to me I may not like. I may windup and end up getting fired over the whole thing.The above excerpt from Reavis' testimony is the onlyevidence in the record adduced by the General Counsel insupport of the reasons, reasonable or otherwise, whichprompted Reavis to request union representation at his in-terview by Fenner and Youngberg on December 9, 1971.The statement, on its face, is purely subjective, and totallyunsupported by any objective evidence to support Reavis'contention that he believed the interview would damage hisjob or lead to his termination. Aside from the evidence thatReavis worked at the SECO facility on December 8, thereis no evidence that he was aware of the damage caused tothe merchandise, or knew of anyone who was involved, orwas himself implicated in the alleged misconduct in anyway. On cross-examination, moreover, Reavis admitted thathe was never accused of implication in the SECO incident,and was never informed that the Respondent had any evi-dence of his participation in the misconduct.Anderson gave no testimony as to the reason whichprompted him to request union representation at his inter-2 SeeSouthwest OrnamentalIron Co,201 NLRB No 153, at in 13QualityManufacturing Company,195 NLRB 197view by Youngberg on December 9. The most the recordevidence shows is that Anderson was employed at the SECOfacility on December 8, that he requested union representa-tion at his interview because Ketcherside told him to do so,and that he was subsequently discharged for misconduct.The General Counsel argues that Anderson's subsequenttermination is corroborative evidence that he had a reason-able ground, based on objective considerations, to fear thatthe interview would affect his job tenure. Evidence that doesnot exist in the record cannot be corroborated. The most therecord shows is that Anderson was told by Ketcherside andemployee Schneider that the interview would concern thedamage done at the SECO facility on December 8. In myview mere knowledge of the subject matter of the interview,even when coupled with the evidence of his presence at theSECO building on December 8, is not objective proof thatAnderson believed at the time of his interview that his parti-cipation in a confrontation with management would ad-versely affect his employment. Anderson was discharged,but the post interview discharge cannot, in the absence ofsomeother affirmative evidence, be treated as objectiveproof of the reasonableness of his belief at a time before thetermination was affected. Notwithstanding his discharge,the record contains no evidence that Anderson was in factimplicated in the damage done at the SECO facility, and inview of the pendency of an arbitration proceeding on themerits of the discharge, the lack of evidence is understanda-ble.In summary, I find and conclude that the General Coun-sel has not proved that Reavis and Anderson had reason-able grounds, based on objective considerations, to fear thattheir interviews by the Respondent would adversely affecttheir continued employment. Even if, contrary to this find-ing, I could find that their alleged fears were based onobjective considerations, I would, nevertheless, recommenddismissal of the complaint insofar as it involves these twoemployees. The rule set forth inQualityManufacturing, su-pra,affords an employee who is called into an interviewwith management the option to forego the interview unlesshis request for union representation is allowed. When Reav-is and Anderson were informed that union representationwould not be allowed, both refused to answer questionsconcerning events at the SECO facility on the previous day.There is no allegation, and no evidence that Reavis wasdisciplined in any way because of his refusal to participatein the interview. As to Anderson, he was discharged, butagain there is no allegation and no proof that his termina-tion was caused by his exercise of the option not to answerquestions at the December 9 interview.About the same time that the SECO incident occurred,theRespondent was conducting anotherinvestigationamong its employees concerning the use of narcotics, theftof company property, and sabotage. The investigation wasconducted by Leonard J Malesky, department chief-secun-ty, from the Respondent's New York security office. Maje-sky testified that on January 19, 1972, he interviewedemployees William M. Libbert and Larry G. Morris in con-nection with the investigation. Majesky also testified that itis the Respondent's standard policy not to allow employeesto have union representation during the course of interviewsarising on a security investigation, but if the employee 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakes a request the security agent terminates the interview,and it is resumed by local management personnel with theright to union representation. Majesky related that he con-firmed this policy with his superior, Frank J. Maddox, be-fore undertaking the interviews of Libbert and Morris.Youngberg testified that on January 18, he informed theRespondent's section chiefs that employee interviews wereto be conducted, and if employees summoned to interviewsasked for union representation, Youngberg was to be noti-fied and the union representative was to brought to theplace of the interview.Libbert, a warehouseman, testified that on January 19,1972, he was told by his supervisor, Robert McFarland, thathe was wanted in Mr. Thrall's office. According to Libbert,as they were proceeding to the office he asked McFarlandifhe could have a union representative, and McFarlandreplied, "No, you won't need him."When Libbert arrived at Thralls' office Majesky intro-duced himself and said that he wanted to talk to Libbertabout the "dope" situation in the warehouse. Libbert re-plied that he knew nothing about it, and Majesky stated thathe believed him. Majesky then turned the questions of theftand sabotage, and according to Libbert's direct testimonyhe asked for a union representative. Majesky replied thatLibbert wouldn't need a union representative, and contin-ued with the questioning. As Libbert related, Majesky saidthat he had a statement accusing Libbert of theft and sabo-tage, but couldn't disclose the name of the person who gavethe information. Libbert denied the accusation, and Maje-sky left the room. Within a few minutes Youngberg andMcFarland appeared and informed Libbert that he wasunder investigation and was temporarily suspended. A fewdays later Libbert was notified that he was fired for gravemisconduct.LarryMorris was also summoned for an interview onJanuary 19, by his supervisor, Dan Frise. According to Mor-ns, he asked Frise if the Union was going to be present, butadmitted that Frise may not have heard him, and Frisemade no response.When Morris arrived at the office, Youngberg and Maje-sky were present, and the latter introduced himself as asecurity agent. Youngberg and Frise left and Majesky statedthat he was making an investigation of sabotage and theftand was going to question a lot of people. According toMorris,Majesky threatened that if Morris didn't tell thetruth,Majesky would find out. As Morris testified on directexamination, at this juncture he asked, "Well, where is theUnion?" Majesky replied, "Just answer my questions."Majesky then asked if Morris had ever stolen any screwdrivers or cold chisels, or if he had a coin collector key inhis pocket.Morris replied in the negative, and Majeskyasked if he had everseenanyone take drugs, or had himselftaken drugs. Morris again replied that he had not. Majeskymay have asked other questions, but Morris was unable torecall what the questions were. At the end of the interviewMorris was taken to another room, and within a few min-utes he was told by Youngberg and McFarland that he wasunder suspension. A few days later he was called by Frise,who gave him the opportunity to resign in lieu of discharge.Moms agreed to resign, and as of the date of the hearingin this proceeding his termination was pending on an arbi-tration proceeding.RobertMcFarland testified that he took Libbert toThralls' office on January 19, on the instruction of Young-berg.McFarland also testified that on January 18, he wasinstructed by Youngberg that a security man would be con-ducting some interviews, and if any employee requestedunion representation the employee was to be taken toYoungberg's office and the union representative broughtalong.McFarland denied that when he informed Libbertthat Youngberg wanted to see him, Libbert made any re-quest for a union representative.According to Majesky, he informed Libbert of the natureof the investigation, and stated that three employees hadbeen arrested for drug transactions on Companypremises.Majesky told Libbert that the door was open and he wasfree to terminate the interview at any time he chose. Noaccusations were made against Libbert, but Majesky did askhim specific questions about narcotics and damage to anintercom speaker. Majesky denied that he told Libbert thathe wasin possessionof any evidence or signedstatementimplicating Libbert in acts of theft, sabotage, or other mis-conduct.Majesky also denied that Libbert made any re-quest or demand for union representation during the courseof the interview.As to Morris, Majesky testified that he repeated about thesame format in the interview as he had used with Libbert,but also asked Morris about the removal of property fromthe Company's premises. After some questions on the sub-jectMorris admitted that he may have removedsome smalltools, particularly a cold chisel and a knife. According toMajesky, Morris did not ask where the Union was, nor didhe request union representation.Upon all of the relevant portions of the record, I creditthe testimony of McFarland and Majesky insofar as theirversionsof events conflict with the testimony of Libbert andMorris. Both employees were less than candid in their testi-mony, particularly with respect to the issue of if, and whenthey requested union representation at the interviews.In his direct testimony, and initially on cross-examina-tion, Libbert insisted that he made a request of Majesky fora union representative immediately after Majesky'sinitialquestions concerning narcotics, theft, and sabotage. Whenfaced with a prehearing affidavit given to the GeneralCounsel, however, Libbert agreed that he had previouslystated that he made the request for union representation atthe start of the interview. In response to further questionson the subject, Libbert agreed that Majesky asked him aseries ofquestions, that it was not until near the end of theinterview that he asked for union representation, and thathis prehearing affidavit as to the timing of hisrequest wasnot correct. In the face of such inherent conflicton a crucialissue,Ihave no alternative but to credit McFarland andMajesky, and find that Libbert made no requestfor a unionrepresentative to be present at his interview on January 19,1972. Even if, however, I were to credit Libbert's testimonythat he made the request near the end of the interview, andafterMajesky's questions, I would still recommenddismiss-al of this allegation of the complaint. As I understand therule propounded inQualityManufacturing, supra,as theemployee has the option to forego an interview if hisrequestfor union representation is rejected, the employeralso has WESTERN ELECTRIC CO.an option to forego or terminate the interview, without, ofcourse, imposing any discipline on the employee, if theemployee's request for union representation is denied. If therequest was not made until the end of the interview, and theinterview was then terminated, no violation occurred unlessLibbert was disciplined because he made the request. Lib-bert was terminated, but there is no allegation, and no evi-dence that his termination resulted from his request forunion representation.There is also a conflict in Morris' testimony as to the timeof his alleged request for union representation, as there is afurther conflict in his version of the events which transpiredat the interview. On direct examination Morris testified thathe asked where the Union was immediately after Majeskyexplained the purpose of the interview, and before Morriswas asked specific questions. On cross-examination Morrisagain testified that he asked for union representation beforeMajesky asked any questions, but Morris admitted that inhis preheanng statement he said he made his request afterMajesky had asked him if he knew anything about the useof "dope" on company premises.In addition, neither in his direct testimony, nor in hisprehearing affidavit, did Morris acknowledge, as he did oncross-examination, that during the course of the interviewhe gave Majesky a signed statement in which he admittedthat he had "inadvertently" removed small tools from theRespondent's premises. In the face of the conflict in histestimony as to when he requested union representation,and particularly in view of his failure to divulge crucialevents which took place during the course of the interviewof January 19, I reject Morris' testimony except where it iscorroborated by other evidence. Assuming,arguendo,more-over, that Morris made a request for union representationat some stage in the interview, the interview was terminatedand, as in the case of Libbert, there is no allegation, and noevidence that Morris' subsequent suspension and ultimatetermination resulted from the request.In summary I find and conclude that the Respondent hasnot violated the Act as alleged in the complaint.44At the hearing, and in its brief, the Respondent argues that these disputesinvolving employees Reavis, Anderson, Libbert, and Morris should be defer-CONCLUSIONS OF LAW1991.The Respondent, Western Electric Company, Inc., isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union, Local 6396, Communications Workers ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent has not violated the National LaborRelations Act, as amended, as alleged in the complaint.ORDER5It is recommended that the complaint herein be dismissedin its entirety.red to the contractual forum provided in the collective-bargainingagreementbetween the Company and the Union The Respondent is a party to thenational agreement with the Communications Workers, andthe bargainingagreement contains grievance and arbitration procedures It is clear, howev-er, that the bargaining agreement contains no provision with respect to anemployee's right to union representation at an interview by management, andit is equally clear that the parties have never sought to arbitratethis issue,either inthese or any other cases The Respondentargues, nevertheless, thatthe employee's right to union representationin these circumstances is abargainable issue which a union may waive by virtue of a collective-bargain-ing agreementThere is evidence that both before and during the 1971negotiations the Union sought, but failed to obtain a provision in the contractaccording employees the right to union representationin circumstances suchas present in the instant case Relying on the concurring opinion of ChairmanEdwardBMiller inWestern Electric Company, HawthorneWorks,198NLRB No 82, and dissenting opinions by Member Ralph E Kennedy inQualityManufacturing, supra,andMobil Oil Corporation,196 NLRB 1052,the Respondent contends that these disputes should be deferredas mattersinvolving contract interpretation, even though the existingagreement doesnot expressly deal with the subject of employee rights to collectiverepresenta-tion at management interviews While I find that the Respondent's argumentfor deferral is attended with some merit, but I alsofind no precedential casewhere a majority of the Board has deferred its jurisdictionto arbitrationwhere the collective-bargaining contract contains no express provision relat-ing to the union's right to represent employeesat managementinterviews, butwhere the union has sought, but failed to obtain such a provision According-ly, I shall recommend dismissal of the complainton the merits5 [In the event no exceptions are filed as provided by Sec. 102 46 of theRules andRegulations of the National LaborRelationsBoard,the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shallbe deemedwaived for all purposes ]